Case 17-31681-lkg Doc 75 Filed 04/30/20. Page lof1
GEORGE E. RICHESON

ATTORNEY AT LAW, P.C.

GEORGE E. RICHESON 1450 WEST MAIN, SUITE C TELEPHONE (630) 513-8600
ATTORNEY AT LAW P.O. BOX 1416 FAX (630) 513-8602
CERTIFIED PUBLIC ACCOUNTANT ST. CHARLES, IL 60174 george@gericheson.com
04/27/2020 Invoice #
41008

McClaskey Feed Company
c/o Donald Samson, Trustee
226 W. Main Street, Suite 102
Belleville, IL 62220

 

FOR PROFESSIONAL SERVICES RENDERED IN CONNECTION WITH: — Hours Amount
2/29/2020 Contact Trustee to determine if 2019 return will be final return 0.1 30.00

4/25/2020 Review of tax information; Determine accounts receivable collected are 0.4 120.00
less than ending accounts receivable from last year, so return will show no revenue;
Accounts collected have already been recognized in income in prior years.

4/25/2020 Preparation of 2019 U.S. & Illinois Corporate income tax returns; 1.1 330.00
Assemble, sign and mail tax returns to Trustee

Total: 1.6 Hours X $300.00 480.00

Total Invoice $480.00
Payments/Credits $0.00
Balance Due $480.00
